Citation Nr: 1738714	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating in excess of ten percent for patellofemoral pain syndrome of the right knee.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel



INTRODUCTION

The Veteran was in active service from June 1980 to November 1981.  He served in the Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veteran Affairs (VA) Sioux Falls Regional Office (RO) in South Dakota.  The December 2009 rating decision denied a rating in excess of 10 percent for the Veteran's patellofemoral pain syndrome of the right knee.  This matter was previously before the Board and remanded in August 2011, February 2013, August 2014, and June 2015.  In June 2015 the Board remanded the claim to schedule the Veteran for a new VA examination of the right knee.  The three prior remands were related to obtaining complete Social Security Administration (SSA) records.

The Veteran revoked the appointment of the South Dakota Department of Veteran Affairs as his representative and informed the Board in June 2013.  He appointed Paralyzed Veterans of America as his representative in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Patellofemoral Pain Syndrome of the Right Knee

Unfortunately, another remand is required.  The Board previously remanded for a VA examination and specifically requested the examiner differentiate the Veteran's knee symptoms that are associated with his patellofemoral pain syndrome and those symptoms associated with osteochondritis desiccans.  The August 2015 examiner did not discuss the Veteran's different right knee conditions or explain why symptoms could not be differentiated but rather merely listed his diagnosis as "bilateral knee condition."  See Stegall v. West, 11 Vet. App. 268 (1998); Mittleider v. West, 11 Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Furthermore, the Board notes In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The August 2015 VA examination did not provide findings for both active and passive range of motion.

Additionally, the record suggests there could be outstanding treatment records.  The Veteran's VA treatment records indicate the Veteran was seen for right knee pain and issued hydrocodone by a private provider in 2014 and 2015.  The Veteran's VA treatment records show an April 2015 addendum that added in notes from the Veteran's private provider from December 2013 to January 2015.  The extent of the records request is unclear and the addendum only shows the Veteran's medical history list and medications.  The addendum does not include any notes or physical examination results.  On remand updated treatment records should be obtained.

TDIU

The Board finds the issue of entitlement to TDIU has been raised by the record. When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The August 2015 examiner stated that the Veteran did not seek employment because of his chronic knee pain and neck pain.  In support of his claim the Veteran submitted a January 2015 statement from his wife.  In her statement she also pointed out that the Veteran has not been able to work due to his health.  The Veteran's wife stated that the Veteran has only worked three months since 1996.  The Veteran's March 2006 SSA interview lists colon cancer as the reason the Veteran stopped working in 1996.  But, in the interview the Veteran stated that his left knee, back, and legs impacted his ability to work in a meat packing facility by limiting his ability to stand and bend.  
According to the Veteran's wife, the Veteran tried to re-enter the workforce in 2008 but was let go from his position because he could not climb stairs.  She did not provide details on what type of work the Veteran tried to pursue.  The record shows the Veteran filed a claim for TDIU in July 2005 but was denied in November 2005.  The Veteran did not appeal the denial of TDIU but subsequently filed increased rating claims for his service connected disabilities and during the course of the appeal has re-raised the issue of TDIU.  

The Board notes that the prior rating decision considered vocational rehabilitation records.  The Veteran's vocational rehabilitation information is not contained in the record and should be obtained.  Additionally, the Veteran's increase rating claim for the right knee has an impact on the issue of TDIU so the claims should be considered together.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private and/or VA treatment records, including treatment records from the Veteran's former private provider Avera Medical Group, and associate with the claims file.  If any records could not be obtained, a written statement should be incorporated into the record.

2.  Request that the Veteran's VA Vocational Rehabilitation file be associated the record.

3.  Send the Veteran a VA 21-8940 Form (Veteran's Application for Increased Compensation Based on Unemployability).

4.  Schedule the Veteran for another VA examination for his right knee with an appropriate examiner.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.

The examiner should also identify the limitation of activity imposed by the Veteran's right knee disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the right knee should be noted and described (in terms of degrees where pain begins).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner should explain why it is not feasible to render such an opinion.

To the extent possible the examiner should differentiate which symptoms are due to the Veteran's service connected right knee patellofemoral syndrome and which are due to the non-service connected osteochondritis desiccans.  

If the VA examiner is unable to differentiate between symptomatology of the service-connected patellofemoral syndrome and any other currently diagnosed non-service-connected right knee disorder, he or she should so explicitly state.

The examiner should provide a complete rationale for any opinions expressed and conclusions reached.

4.  The AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




